UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07917 Wilshire Variable Insurance Trust (Exact name of registrant as specified in charter) Wilshire Associates Incorporated 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Address of principal executive offices) (Zip code) Lawrence Davanzo, President 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Name and address of agent for service) Registrant’s telephone number, including area code: 310-260-6639 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 Form N-CSRS is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSRS in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSRS, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSRS unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. SEMI-ANNUAL REPORT (Unaudited) Equity Fund Balanced Fund Income Fund Small Cap Growth Fund International Equity Fund Socially Responsible Fund June 30, 2010 Table of Contents Shareholder Letter 2 Fund Commentaries 3 Disclosure of Fund Expenses 15 Schedules of Investments 17 Statements of Assets and Liabilities 49 Statements of Operations 50 Statements of Changes in Net Assets 51 Financial Highlights 53 Notes to the Financial Statements 59 Additional Fund Information 68 Shares of the Wilshire Variable Insurance Trust are sold only as the underlying investment for variable annuity contracts issued by insurance companies. This report is authorized for use in connection with any offering of the Trust’s shares only if accompanied or preceded by the Trust’s current prospectus. Shares of the Wilshire Variable Insurance Trust are distributed by SEI Investments Distribution Co. Dear Wilshire Variable Insurance Trust Shareholder: We are pleased to present this semi-annual report to all shareholders of the Wilshire Variable Insurance Trust (the “Trust”). This report covers the period from January 1, 2010, to June 30, 2010 (the “Period”), for the Equity, Balanced, Income, Small Cap Growth, International Equity and Socially Responsible Funds (the “Funds”). MARKET ENVIRONMENT The global equity market recovery that began in March 2009 continued through the first quarter of 2010, but after four consecutive positive quarterly returns, suffered a significant setback during the second quarter. The S&P 500 Index posted a year-to-date return of -6.7% through June 30 after falling 11.4% in the second quarter as the lingering Greek sovereign debt crisis and heightened fears of a broader European credit contagion sparked a global market sell-off and a general flight to safety. Developed international equity markets yielded to strong selling pressure as well in the first six months of the year, tumbling -13.2% as the lingering sovereign debt crisis in Greece sparked the sell-off. The best-performing regions in the Period were Japan and Pacific Ex-Japan, returning -2.7% and –6.0% respectively, while Europe Ex-U.K. was the worst-performing region, returning -17.8% for the Period as the region squarely felt the continued consequences of the European sovereign debt crisis and a weaker Euro currency. Fixed income markets fared much better for the year-to-date period, benefitting from the market’s overall flight to quality. Core U.S. bonds posted strong gains with the Barclays Capital U.S. Aggregate Bond Index returning +5.3%, while credit sensitive high yield bonds were positive but lagged investment grade bonds as credit spreads widened during the second quarter, with the Merrill Lynch High Yield Master II Index returning +4.7%. During the Period investors broadly rotated out of stocks and lower-quality corporate bonds and shifted into areas of relative safety such as U.S. Treasuries and high investment grade credit. The U.S. economic recovery on balance continues to remain positive, but more recent data points to the recovery slowing. U.S. real GDP increased at an annualized rate of 2.4% in the second quarter, following the first quarter’s 3.7% gain. However, austerity measures being implemented in many countries battling excessive debt levels have led many pundits to revise future economic growth expectations downward, although the possibility of a double dip recession in the U.S., as a few have suggested may be looming, appears unlikely at this point in time. Unemployment continues to remain stubbornly high at 9.5%, although the employment picture has shown marginal improvement more recently in the private sector. FUND PERFORMANCE REVIEW With the heightened level of volatility in the equity markets, the first six months of the year proved to be a particularly challenging period for active managers and the Funds. The International Equity and Income Funds continued their strong recent performance and outperformed their respective benchmarks by +1.8% and +0.9%, respectively. The other Funds modestly underperformed their respective benchmarks by between -0.6% and -1.2%, except for the Equity Fund, which underperformed by -2.9%. While on balance we are disappointed by the mixed performance of the Funds over the last six months, we are encouraged by the activities of our subadvisers, who continue to follow through with the disciplined investment approaches that have made them successful over time. As always, we sincerely appreciate your continued support and confidence in Wilshire Associates. Sincerely, Lawrence E. Davanzo President 2 Wilshire Variable Insurance Trust Equity Fund Commentary EQUITY FUND Average Annual Total Return Six Months Ended 06/30/10* (9.50)% One Year Ended 06/30/10 9.40% Five Years Ended 06/30/10 (3.32)% Ten Years Ended 06/30/10 (0.59)% S&P 500 INDEX(1) Average Annual Total Return Six Months Ended 06/30/10* (6.65)% One Year Ended 06/30/10 14.43% Five Years Ended 06/30/10 (0.79)% Ten Years Ended 06/30/10 (1.59)% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1)The Standard & Poor’s 500 Index is an unmanaged index consisting of 500 stocks. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2010, there were no waivers. 3 Wilshire Variable Insurance Trust Equity Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2010) The first half of 2010 saw higher market volatility rear its ugly head again after being somewhat benign during the latter half of 2009. After three consecutive positive quarters to close out 2009, the U.S. stock market posted another strong return in the first quarter as the S&P 500 Index rose +5.4%. However, the rally abruptly reversed course in the second quarter as global equity markets suffered a significant correction as the lingering Greek and European sovereign debt crisis sparked a global equity market sell-off and a general flight to safety. The S&P 500 Index fell -11.4% during the quarter and left the index with a year-to-date loss of -6.7%. Large cap stocks suffered the steepest losses for the six month period, as smaller stocks, as measured by the Russell 2000 Index, posted a much more muted decline of -2.0%. Both growth and value styles were caught in the downdraft, with growth stocks modestly trailing their value counterparts. All sectors were negative year-to-date, with the Industrials (-0.9%), Consumer Discretionary (-1.6%) and Consumer Staples (-2.8%) sectors posting the best relative returns and the Materials (-12.9%), Energy (-12.2%) and Technology (-10.6%) sectors logging the worst relative returns. The Equity Fund (the “Fund”) returned -9.50% for the first six months of 2010, underperforming the benchmark (the S&P 500 Index) return of -6.65% by -2.85%. The Fund experienced negative security selection in several sectors during the period, particularly in the Technology and Financial sectors. An underweight position in the Consumer Staples sector and an overweight position in the Technology sector also weighed on performance. We are disappointed with the absolute return of the Fund, the underperformance versus its benchmark and the below median ranking versus its peer group universe for the year-to-date period. We are optimistic by the current activities and positioning of our sub-advisers, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. It is our belief that the Fund is well positioned going into the second half of 2010 and should benefit as the market begins to refocus on corporate earnings and fundamentals. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments in securities and affiliated funds, at value. 4 Wilshire Variable Insurance Trust Balanced Fund Commentary BALANCED FUND Average Annual Total Return Six Months Ended 06/30/10* (2.38)% One Year Ended 06/30/10 12.51% Five Years Ended 06/30/10 0.08% Ten Years Ended 06/30/10 2.43% STOCK/BOND INDEX(1) Average Annual Total Return Six Months Ended 06/30/10* (1.19)% One Year Ended 06/30/10 13.19% Five Years Ended 06/30/10 2.11% Ten Years Ended 06/30/10 1.95% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1)Stock/Bond Index: A blend of 55% Standard & Poor’s 500 Index and 45% Barclays Capital U.S. Aggregate Bond Index. The Standard & Poor’s 500 Index is an unmanaged index consisting of 500 stocks. The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2010, there were no waivers. 5 Wilshire Variable Insurance Trust Balanced Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2010) The first half of 2010 saw higher market volatility rear its ugly head again after being somewhat benign during the latter half of 2009. After three consecutive positive quarters to close out 2009, the U.S. stock market posted another strong return in the first quarter as the S&P 500 Index rose +5.4%. However, the rally abruptly reversed course in the second quarter as global equity markets suffered a significant correction as the lingering Greek and European sovereign debt crisis sparked a global equity market sell-off and a general flight to safety. The S&P 500 Index fell -11.4% during the quarter and left the index with a year-to-date loss of -6.7%. Fixed income markets fared much better during the first six months of the year as compared to equities, benefitting from the market’s overall flight to safety. As credit fears increased, investors began rotating out of stocks and lower-quality corporate bonds and shifted into areas of relative safety such as U.S. Treasuries and high investment grade credit. Core U.S. bonds posted strong gains during the period with the Barclays Capital U.S. Aggregate Bond Index returning +5.3%, while credit sensitive high yield bonds were also positive but didn’t fare as well as their higher quality counterparts, returning +4.7% as measured by the Merrill Lynch High Yield Master II Index. The Balanced Fund (the “Fund”) returned -2.38% for the first six months of 2010, slightly trailing the Fund’s custom benchmark return of -1.19% by -1.19%. The Fund’s strong security selection in credit securities and positive yield curve positioning benefitted performance. However, negative security selection from the Fund’s equity exposure detracted from performance and resulted in the Fund’s net modest underperformance. We are disappointed with the absolute return of the Fund and the outperformance versus its benchmark for the year-to-date period. We are optimistic by the current activities and positioning of our sub-advisers of the underlying funds, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. It is our belief that the Fund is well positioned going into the second half of 2010 and should benefit as the market begins to refocus on corporate earnings and fundamentals. The Balanced Fund attempts to achieve its objective by investing in other funds. You may invest in the underlying funds directly. By investing in the underlying funds indirectly through the Balanced Fund, you will incur not only the expenses of the underlying funds, but also the expenses of the Balanced Fund. The Balanced Fund is subject to the risks of the underlying funds it holds. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments in affiliated funds, at value. 6 Wilshire Variable Insurance Trust Income Fund Commentary INCOME FUND Average Annual Total Return Six Months Ended 06/30/10* 6.18% One Year Ended 06/30/10 14.37% Five Years Ended 06/30/10 4.02% Ten Years Ended 06/30/10 5.91% BARCLAYS CAPITAL U.S. AGGREGATE BOND INDEX(1) Average Annual Total Return Six Months Ended 06/30/10* 5.33% One Year Ended 06/30/10 9.50% Five Years Ended 06/30/10 5.54% Ten Years Ended 06/30/10 6.47% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1)The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2010, there were no waivers. 7 Wilshire Variable Insurance Trust Income Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2010) Fixed income markets fared much better during the first six months of the year as compared to global equities, benefitting from the market’s overall flight to safety. As credit fears heightened as a result of the European sovereign debt crisis during the second quarter, investors began rotating out of stocks and lower-quality corporate bonds and shifted into areas of relative safety such as U.S. Treasuries and high investment grade credit. Core U.S. bonds posted strong gains during the period with the Barclays Capital U.S. Aggregate Bond Index returning +5.3%, while credit sensitive high yield bonds were positive but didn’t fare as well as their higher quality counterparts, returning +4.7% as measured by the Merrill Lynch High Yield Master II Index. U.S. Treasury Inflationary Protection Securities (TIPS) posted strong relative returns as well over the period, returning +4.4% as measured by the Barclays U.S. TIPS Index. The Income Fund (the “Fund”) returned +6.18% for the first six months of 2010, outperforming the benchmark (the Barclays Capital U.S. Aggregate Bond Index) return of +5.33% by +0.85%. The Fund’s strong security selection in credit securities and positive yield curve positioning benefitted performance. The Fund’s systematic reduction of overall portfolio risk throughout the period benefitted performance as well. We are pleased with the absolute return of the Fund, the outperformance versus its benchmark and the above median ranking versus its peer group universe for the year-to-date period. We are optimistic by the current activities and positioning of our sub-advisers, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term, and it is our belief that the Fund is well positioned going into the second half of 2010. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments in securities, at value. 8 Wilshire Variable Insurance Trust Small Cap Growth Fund Commentary SMALL CAP GROWTH FUND Average Annual Total Return Six Months Ended 06/30/10* (3.40)% One Year Ended 06/30/10 14.18% Five Years Ended 06/30/10 (1.76)% Ten Years Ended 06/30/10 (6.38)% RUSSELL 2(1) Average Annual Total Return Six Months Ended 06/30/10* (2.31)% One Year Ended 06/30/10 17.96% Five Years Ended 06/30/10 1.14% Ten Years Ended 06/30/10 (1.72)% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1)The Russell 2000 Growth Index is an unmanaged index comprised of the Russell 2000 Growth securities with a greater-than-average growth orientation. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2010, fees totaling 0.24% of average net assets were waived. 9 Wilshire Variable Insurance Trust Small Cap Growth Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2010) The first half of 2010 saw higher market volatility rear its ugly head again after being somewhat benign during the latter half of 2009. After three consecutive positive quarters to close out 2009, the U.S. stock market posted another strong return in the first quarter as the S&P 500 Index rose +5.4%. However, the rally abruptly reversed course in the second quarter as global equity markets suffered a significant correction as the lingering Greek and European sovereign debt crisis sparked a global equity market sell-off and a general flight to safety. The S&P 500 Index fell -11.4% during the quarter and left the index with a year-to-date loss of -6.7%. Large cap stocks suffered the steepest losses for the six month period, as smaller stocks, as measured by the Russell 2000 Index, posted a much more muted decline of -2.0%. Both growth and value styles were caught in the downdraft, with growth stocks modestly trailing their value counterparts. All sectors were negative year-to-date, with the Industrials (-0.9%), Consumer Discretionary (-1.6%) and Consumer Staples (-2.8%) sectors posting the best relative returns and the Materials (-12.9%), Energy (-12.2%) and Technology (-10.6%) sectors logging the worst relative returns. The Small Cap Growth Fund (the “Fund”) returned -3.40% for the first six months of 2010, underperforming the benchmark (the Russell 2000 Growth Index) return of -2.31% by -1.09%. The Fund benefitted from strong security selection in the Financials sector during the period. However, the Fund experienced negative contribution from security selection in the Health Care and Industrials sectors. We are disappointed with the absolute return of the Fund, the underperformance versus its benchmark and the below median ranking versus its peer group universe for the year-to-date period. We are optimistic by the current activities and positioning of our sub-advisers, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. It is our belief that the Fund is well positioned going into the second half of 2010 and should benefit as the market begins to refocus on corporate earnings and fundamentals. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. Small company stocks may be subject to a higher degree of market risk than the securities of more established companies because they tend to be more volatile and less liquid. * Based on percent of the Fund’s total investments in securities, at value. 10 Wilshire Variable Insurance Trust International Equity Fund Commentary INTERNATIONAL EQUITY FUND Average Annual Total Return Six Months Ended 06/30/10* (11.48)% One Year Ended 06/30/10 8.99% Five Years Ended 06/30/10 (0.43)% Ten Years Ended 06/30/10 (3.07)% MSCI EAFE INDEX(1) Average Annual Total Return Six Months Ended 06/30/10* (13.23)% One Year Ended 06/30/10 5.92% Five Years Ended 06/30/10 0.88% Ten Years Ended 06/30/10 0.16% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1)The MSCI EAFE Index is an unmanaged capitalization-weighted measure of stock markets in Europe, Australasia and the Far East. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2010, fees totaling 0.21% of average net assets were waived. 11 Wilshire Variable Insurance Trust International Equity Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2010) The first half of 2010 saw higher market volatility rear its ugly head again after being somewhat benign during the latter half of 2009. Developed international equity markets, as measured by the MSCI EAFE Index, yielded to strong selling pressure, falling -13.2% as the lingering sovereign debt crisis in Greece sparked a global sell-off. The best-performing regions in the quarter were Japan and Emerging Markets, returning -9.1% and -10.1% respectively, while Europe was the worst-performing region, returning -15.8% for the period as the region felt the continued consequences of the European sovereign debt crisis and a weaker Euro currency. The International Equity Fund (the “Fund”) returned -11.48% for the first six months of 2010, outperforming the benchmark (the MSCI EAFE Index) return of -13.23% by +1.75%. The Fund benefitted from strong security selection from a number of sectors, particularly Energy, Financials, and Consumer Staples. The Fund also benefitted from currency positioning and emerging markets exposure. Sector positioning on balance was a modest detractor from performance during the period. We are disappointed with the absolute return of the Fund, although we are somewhat encouraged by the outperformance versus its benchmark and the above median ranking versus its peer group universe for the year-to-date period. We are optimistic by the current activities and positioning of our sub-advisers, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. It is our belief that the Fund is well positioned going into the second half of 2010 and should benefit as the market begins to refocus on corporate earnings and fundamentals. Foreign securities may be subject to a higher degree of market risk due to currency fluctuations, lack of liquidity, and political and economic instability. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments in securities, at value. 12 Wilshire Variable Insurance Trust Socially Responsible Fund Commentary SOCIALLY RESPONSIBLE FUND Average Annual Total Return Six Months Ended 06/30/10* (7.29)% One Year Ended 06/30/10 11.72% Five Years Ended 06/30/10 (3.67)% Ten Years Ended 06/30/10 0.62% S&P 500 INDEX(1) Average Annual Total Return Six Months Ended 06/30/10* (6.65)% One Year Ended 06/30/10 14.43% Five Years Ended 06/30/10 (0.79)% Ten Years Ended 06/30/10 (1.59)% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1)The Standard & Poor’s 500 Index is an unmanaged index consisting of 500 stocks. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods since inception, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns since inception would have been lower. For the six months ended June 30, 2010, there were no waivers. 13 Wilshire Variable Insurance Trust Socially Responsible Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2010) The first half of 2010 saw higher market volatility rear its ugly head again after being somewhat benign during the latter half of 2009. After three consecutive positive quarters to close out 2009, the U.S. stock market posted another strong return in the first quarter as the S&P 500 Index rose +5.4%. However, the rally abruptly reversed course in the second quarter as global equity markets suffered a significant correction as the lingering Greek and European sovereign debt crisis sparked a global equity market sell-off and a general flight to safety. The S&P 500 Index fell -11.4% during the quarter and left the index with a year-to-date loss of -6.7%. Large cap stocks suffered the steepest losses for the six month period, as smaller stocks, as measured by the Russell 2000 Index, posted a much more muted decline of -2.0%. Both growth and value styles were caught in the downdraft, with growth stocks modestly trailing their value counterparts. All sectors were negative year-to-date, with the Industrials (-0.9%), Consumer Discretionary (-1.6%) and Consumer Staples (-2.8%) sectors posting the best relative returns and the Materials (-12.9%), Energy (-12.2%) and Technology (-10.6%) sectors logging the worst relative returns. The Socially Responsible Fund (the “Fund”) returned -7.29% for the first six months of 2010, slightly underperforming the benchmark (the S&P 500 Index) return of -6.65% by -0.64%. The Fund benefitted from strong security selection in the Health Care and Consumer Staples sectors during the period, and was also aided on balance by sector positioning. However, the Fund experienced negative contribution from security selection in the Energy, Industrials and Consumer Discretionary sectors. We are disappointed with the absolute return of the Fund and the underperformance versus its benchmark, although we are somewhat encouraged by the above median ranking versus its peer group universe for the year-to-date period. We are optimistic by the current activities and positioning of our sub-adviser, who continues to follow through with the disciplined investment approach that has made them successful over the long-term. It is our belief that the Fund is well positioned going into the second half of 2010 and should benefit as the market begins to refocus on corporate earnings and fundamentals. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments in securities, at value. 14 Wilshire Variable Insurance Trust Disclosure of Fund Expenses For the Six Months Ended June 30, 2010 (Unaudited) All mutual funds have operating expenses. As a shareholder of a mutual fund, you incur ongoing costs, which include costs for investment advisory, administrative services, distribution and/or shareholder services and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing fees (in dollars) of investing in your Fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table on the next page illustrates your Fund’s costs in two ways: Actual Fund Return: This section helps you to estimate the actual expenses, after any applicable fee waivers, that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return for the period, the “Expense Ratio” column shows the period’s annualized expense ratio, and the “Expenses Paid During Period” column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund at the beginning of the period. You may use the information here, together with your account value, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your Fund in the first line under the heading entitled “Expenses Paid During Period.” Hypothetical 5% Return: This section is intended to help you compare your Fund’s costs with those of other mutual funds. The “Ending Account Value” shown is derived from hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and assumed rate of return. It assumes that the Fund had an annual return of 5% before expenses, but that the expense ratio is unchanged. In this case, because the return used is not the Fund’s actual return, the results do not apply to your investment. This example is useful in making comparisons to other mutual funds because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on an assumed 5% annual return. You can assess your Fund’s ongoing costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs such as sales charges (loads), redemption fees, or exchange fees. Wilshire Variable Insurance Trust has no such charges or fees, but they may be present in other funds to which you compare this data. Therefore, the hypothetical portions of the table are useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. 15 Wilshire Variable Insurance Trust Disclosure of Fund Expenses - (Continued) For the Six Months Ended June 30, 2010 (Unaudited) Beginning Account Value 01/01/10 Ending Account Value 06/30/10 Expense Ratio(1) Expenses Paid During Period 01/01/10-06/30/10(2)(3) Equity Fund(4) Actual Fund Return $905.00 0.85% Hypothetical 5% Return 0.85% Balanced Fund(4) Actual Fund Return $976.20 0.20% Hypothetical 5% Return 0.20% Income Fund Actual Fund Return 1.09% Hypothetical 5% Return 1.09% Small Cap Growth Fund Actual Fund Return $966.00 1.51% Hypothetical 5% Return 1.51% International Equity Fund Actual Fund Return $885.20 1.59% Hypothetical 5% Return 1.59% Socially Responsible Fund Actual Fund Return $927.10 1.31% Hypothetical 5% Return 1.31% Annualized, based on the Fund’s most recent fiscal half-year expenses. Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the period, then divided by 365. Expenses shown do not include annuity contract fees. The expense ratio does not include the expenses of the underlying funds. 16 Wilshire Variable Insurance Trust Equity Fund Schedule of Investments June 30, 2010 (Unaudited) Shares Value COMMON STOCK — 53.9% Consumer Discretionary — 6.6% Advance Auto Parts, Inc. $ Amazon.com, Inc. † Best Buy Co., Inc. Big Lots, Inc. † Carnival Corp. Comcast Corp. Special, Class A Darden Restaurants, Inc. Dick's Sporting Goods, Inc. † DIRECTV, Class A † Dollar Tree, Inc. † Family Dollar Stores, Inc. Ford Motor Co. † GameStop Corp., Class A † Gap, Inc. (The) H&R Block, Inc. Hanesbrands, Inc. † Home Depot, Inc. (The) Interpublic Group of Cos., Inc. (The) † J.C. Penney Co., Inc. Johnson Controls, Inc. Kohl's Corp. † Leggett & Platt, Inc. Lowe's Cos., Inc. Ltd. Brands, Inc. Macy's, Inc. Mattel, Inc. McDonald's Corp. McGraw-Hill Cos., Inc. (The) NIKE, Inc., Class B Nordstrom, Inc. Omnicom Group, Inc. Panera Bread Co., Class A † PetSmart, Inc. Ross Stores, Inc. Sears Holdings Corp. † Staples, Inc. Starbucks Corp. 62 Starwood Hotels & ResortsWorldwide, Inc. Target Corp. Time Warner Cable, Inc., Class A Time Warner, Inc. TJX Cos., Inc. Toll Brothers, Inc. † VF Corp. Walt Disney Co. (The) 61 Washington Post Co. (The), Class B Whirlpool Corp. Williams-Sonoma, Inc. Wyndham Worldwide Corp. 52,384 11,922,044 Consumer Staples — 4.9% Coca-Cola Co. (The) ConAgra Foods, Inc. Corn Products International, Inc. Costco Wholesale Corp. Dr. Pepper Snapple Group, Inc. Estee Lauder Cos., Inc. (The), Class A HJ Heinz Co. Kellogg Co. Kraft Foods, Inc., Class A Kroger Co. (The) Shares Value Consumer Staples (continued) Mead Johnson Nutrition Co., Class A $ Nestle SA ADR PepsiCo, Inc. Philip Morris International, Inc. Procter & Gamble Co. (The) Safeway, Inc. Sara Lee Corp. SUPERVALU, Inc. Tyson Foods, Inc., Class A Walgreen Co. Wal-Mart Stores, Inc. 701,293 8,801,760 Energy — 6.0% Anadarko Petroleum Corp. Chesapeake Energy Corp. Chevron Corp. Cimarex Energy Co. ConocoPhillips Devon Energy Corp. Ensco PLC ADR Exxon Mobil Corp. Halliburton Co. Helmerich & Payne, Inc. Hess Corp. Marathon Oil Corp. Murphy Oil Corp. Nabors Industries, Ltd. † National Oilwell Varco, Inc. Newfield Exploration Co. † Occidental Petroleum Corp. Oceaneering International, Inc. † Rowan Cos., Inc. † Schlumberger, Ltd. Smith International, Inc. Sunoco, Inc. Valero Energy Corp. Weatherford International, Ltd. † Williams Cos., Inc. (The) 256,487 10,844,480 Financials — 7.0% Aflac, Inc. 24 American Express Co. Assurant, Inc. Bank of America Corp. Bank of Hawaii Corp. Bank of New York Mellon Corp. (The) Berkshire Hathaway, Inc., Class B † Charles Schwab Corp. (The) Chubb Corp. Citigroup, Inc. † Cullen/Frost Bankers, Inc. Discover Financial Services Everest Re Group, Ltd. Fidelity National Financial, Inc., Class A Fifth Third Bancorp First American Financial Corp. Goldman Sachs Group, Inc. (The) Hartford Financial Services Group, Inc. HCC Insurance Holdings, Inc. Huntington Bancshares, Inc. Invesco, Ltd. Jones Lang LaSalle, Inc. JPMorgan Chase & Co. See Notes to Financial Statements. 17 Wilshire Variable Insurance Trust Equity Fund Schedule of Investments - (Continued) June 30, 2010 (Unaudited) Shares Value Financials (continued) M&T Bank Corp. $ Morgan Stanley Northern Trust Corp. PNC Financial Services Group, Inc. Principal Financial Group, Inc. Progressive Corp. (The) Prudential Financial, Inc. Reinsurance Group ofAmerica, Inc., Class A State Street Corp. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) Unum Group Wells Fargo & Co. 1,025,818 12,545,276 Health Care — 7.1% Abbott Laboratories Aetna, Inc. Alcon, Inc. AmerisourceBergen Corp., Class A Amgen, Inc. † Baxter International, Inc. Becton Dickinson and Co. Cardinal Health, Inc. CareFusion Corp. † Cephalon, Inc. † Coventry Health Care, Inc. † Eli Lilly & Co. Endo Pharmaceuticals Holdings, Inc. † Express Scripts, Inc., Class A † Forest Laboratories, Inc. † Genzyme Corp. † Gilead Sciences, Inc. † Health Net, Inc. † Hologic, Inc. † Hospira, Inc. † Humana, Inc. † Johnson & Johnson King Pharmaceuticals, Inc. † 97 Lincare Holdings, Inc. McKesson Corp. Medco Health Solutions, Inc. † Medtronic, Inc. Merck & Co., Inc. Millipore Corp. † Pfizer, Inc. Pharmaceutical ProductDevelopment, Inc. Stryker Corp. Teva PharmaceuticalIndustries, Ltd. ADR Thermo Fisher Scientific, Inc. † UnitedHealth Group, Inc. WellPoint, Inc. † Zimmer Holdings, Inc. † 11,513 12,660,897 Industrials — 5.3% 3M Co. AGCO Corp. † 43 Alliant Techsystems, Inc. † Boeing Co. (The) Carlisle Cos., Inc. Caterpillar, Inc. Shares Value Industrials (continued) Cintas Corp. $ Cummins, Inc. Deere & Co. Eaton Corp. Emerson Electric Co. FedEx Corp. General Electric Co. Honeywell International, Inc. Hubbell, Inc., Class B Joy Global, Inc. L-3 Communications Holdings, Inc. Lincoln Electric Holdings, Inc. Lockheed Martin Corp. 55 Masco Corp. 87 Norfolk Southern Corp. Northrop Grumman Corp. Oshkosh Corp. † PACCAR, Inc. Parker Hannifin Corp. Raytheon Co. Regal-Beloit Corp. 28 Rockwell Automation, Inc. RR Donnelley & Sons Co. Ryder System, Inc. Shaw Group, Inc. (The) † Snap-On, Inc. Southwest Airlines Co. SPX Corp. Textron, Inc. Timken Co. United Parcel Service, Inc., Class B United Technologies Corp. URS Corp. † Waste Management, Inc. WW Grainger, Inc. 178,712 9,586,550 Information Technology — 11.9% Advanced Micro Devices, Inc. † AOL, Inc. † Apple, Inc. † Applied Materials, Inc. Arrow Electronics, Inc. † Avnet, Inc. † 51 BMC Software, Inc. † Broadcom Corp., Class A Broadridge Financial Solutions, Inc. CA, Inc. Cisco Systems, Inc. † CommScope, Inc. † Computer Sciences Corp. Compuware Corp. † CoreLogic, Inc. Dell, Inc. † eBay, Inc. † EMC Corp. † Global Payments, Inc. Google, Inc., Class A † Harris Corp. Hewitt Associates, Inc., Class A † Hewlett-Packard Co. Intel Corp. International Business Machines Corp. Intuit, Inc. † Lexmark International, Inc., Class A † See Notes to Financial Statements. 18 Wilshire Variable Insurance Trust Equity Fund Schedule of Investments - (Continued) June 30, 2010 (Unaudited) Shares Value Information Technology (continued) Mastercard, Inc., Class A $ McAfee, Inc. † Micron Technology, Inc. † MICROS Systems, Inc. † Microsoft Corp. Motorola, Inc. † NetApp, Inc. † Oracle Corp. Paychex, Inc. QUALCOMM, Inc. SanDisk Corp. † Sybase, Inc. † Symantec Corp. † Synopsys, Inc. † Taiwan SemiconductorManufacturing Co., Ltd. ADR Tellabs, Inc. Texas Instruments, Inc. Total System Services, Inc. VeriSign, Inc. † Western Digital Corp. † Western Union Co. (The) Xerox Corp. Yahoo!, Inc. † 255,855 21,464,647 Materials — 2.3% 44 Albemarle Corp. Ashland, Inc. Barrick Gold Corp. Bemis Co., Inc. CF Industries Holdings, Inc. Eastman Chemical Co. EI du Pont de Nemours & Co. Freeport-McMoRanCopper & Gold, Inc. International Paper Co. Lubrizol Corp. MeadWestvaco Corp. Monsanto Co. Newmont Mining Corp. Nucor Corp. PPG Industries, Inc. Reliance Steel & Aluminum Co. RPM International, Inc. Sherwin-Williams Co. (The) Valspar Corp. 69,487 4,158,267 Telecommunication Services — 2.3% AT&T, Inc. MetroPCS Communications, Inc. † Qwest Communications International, Inc. Sprint Nextel Corp. † Telephone & Data Systems, Inc. tw telecom, Inc., Class A † Verizon Communications, Inc. 2,318,179 4,179,734 Utilities — 0.5% Atmos Energy Corp. CenterPoint Energy, Inc. Constellation Energy Group, Inc. DTE Energy Co. 20 Edison International Shares Value Utilities (continued) Energen Corp. $ Integrys Energy Group, Inc. MDU Resources Group, Inc. Nicor, Inc. NiSource, Inc. Oneok, Inc. Pinnacle West Capital Corp. 64,939 858,599 Total Common Stock (Cost $100,383,992) 97,022,254 INVESTMENT IN UNDERLYING FUND — 45.2% Wilshire Large Cap Core 130/30 Fund* (Cost $86,148,041) 81,272,675 EXCHANGE-TRADED FUND — 0.3% SPDR Trust, Series 1 (Cost $613,083) 566,987 Total Investments — 99.4% (Cost $187,145,116) Other Assets & Liabilities, Net — 0.6% 1,083,129 NET ASSETS — 100.0% $
